Order and judgment (one paper), Supreme Court, New York County (Stanley Sklar, J.), entered July 13, 1990, which denied plaintiff’s motion for an extension of time to serve a complaint, granted defendant’s cross-motion for dismissal of the action pursuant to CPLR 3012 and directed that judgment be entered in favor of the defendant, unanimously affirmed, without costs.
In this medical malpractice action, plaintiff’s failure in these circumstances to submit an affidavit of merit in opposition to defendant’s CPLR 3012 motion to dismiss mandates dismissal of the action as a matter of law (see, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904). Plaintiff’s contrary argu*357merits are unpersuasive. Concur—Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.